Exhibit 10.5.2

NONQUALIFIED STOCK OPTION AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the "Option Agreement"), made as of
the grant date set forth on the Notice of Grant of Stock Options and Option
Agreement attached to this Option Agreement (the "Notice") at Oklahoma City,
Oklahoma by and between Aubrey K. McClendon (the "Participant") and Chesapeake
Energy Corporation (the "Company"):
W I T N E S S E T H:
WHEREAS, the Company desires to provide to the Participant an opportunity to
purchase shares of the common stock of the Company, as hereinafter provided,
pursuant to the Chesapeake Energy Corporation Amended and Restated Long Term
Incentive Plan effective as of October 1, 2004, as amended from time to time
(the "Plan").
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Participant and the Company
hereby agree as follows:
1.
Grant of Stock Option. The Company hereby grants to the Participant a
nonqualified stock option (the "Stock Option") to purchase all or any part of
the number of shares of its common stock, par value $.01 (the "Stock"), as set
forth on the Notice, under and subject to the terms and conditions of this
Option Agreement and the Plan, which is incorporated herein by reference and
made a part hereof for all purposes and a copy of which has been made available
to the Participant. The purchase price for each share to be purchased hereunder
shall be the option price set forth on the Notice (the "Option Price"). Any
capitalized terms used but not defined in this Option Agreement have the same
meanings given to them in the Plan.

2.
Times of Exercise of Stock Option. After, and only after, the conditions of
Section 10 hereof have been satisfied, the Participant shall be eligible to
exercise the Stock Option pursuant to the vesting schedule set forth on the
Notice (the "Vesting Schedule"). The Participant shall be entitled, subject to
the applicable provisions of the Plan and this Option Agreement having been
satisfied, to exercise the Stock Option and purchase on or after the applicable
exercise dates specified on the Notice (the “Exercisable Dates”), on a
cumulative basis, the number of shares of Stock as set forth on the Notice. Such
right will continue as though the Participant continues to be an Eligible Person
through the last date of the vesting schedule, subject to the terms of the Plan
and this Option Agreement.

3.
Term of Stock Option. The Stock Option shall expire at the close of business on
the expiration date set forth on the Notice and may not be exercised after such
expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant.

4.
Nontransferability of Stock Option. The Stock Option is not transferable
otherwise than by will or the laws of descent and distribution, and the Stock
Option may be exercised, during the lifetime of the Participant, only by the
Participant. More particularly (but without limiting the generality of the
foregoing), the Stock Option may not be transferred (except as provided above),
assigned, pledged or hypothecated in any way, shall not be assignable by
operation of law and shall not be subject to execution, attachment or similar
process. Any attempted transfer, assignment, pledge, hypothecation or other
disposition of, or the levy of execution, attachment or similar process upon,
the Stock Option contrary to the provisions hereof shall be null and void and
without effect, shall give no right to any purported transferee and may, in the
Committee's sole discretion, result in the forfeiture of the Stock Option.

5.
Acceleration of Otherwise Unexercisable Stock Option on Death, Disability,
Retirement or Other Circumstances. The Committee, in its sole discretion, may
accelerate the vesting of Stock Options for which the applicable Exercisable
Date(s) has not yet occurred upon Participant’s (i) Disability, (ii) death, or
(iii) other circumstances (as defined by the Committee).







--------------------------------------------------------------------------------





6.
Method of Exercising Stock Option.



(a)
Procedures for Exercise. The manner of exercising the Stock Option shall be by
written or electronic notice to the Secretary of the Company at the time the
Stock Option, or part thereof, is to be exercised, and in any event prior to the
expiration of the Stock Option. Such notice shall state the election to exercise
the Stock Option, the number of shares of Stock to be purchased upon exercise,
the form of payment to be used, and if submitted in written form shall be signed
by the person so exercising the Stock Option.

(b)
Form of Payment of Option Price. Payment of the Option Price for shares of Stock
purchased under this Option Agreement shall accompany the Participant's notice
of exercise, together with payment for any applicable withholding taxes. Payment
of the Option Price shall be made (i) in cash or by check, bank draft or money
order payable to the Company; (ii) by tendering, by either actual delivery of
shares or by attestation, shares of Stock acceptable to the Committee having a
Fair Market Value as of the day of exercise equal to the amount of the Option
Price; (iii) by instructing the Company to withhold a number of shares from such
exercise having a Fair Market Value as of the day of exercise equal to the
amount of the Option Price; (iv) a combination of the approaches contained in
clauses (i), (ii) and (iii); or (v) by irrevocably authorizing a broker-dealer
to sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Stock Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire Option Price and any tax withholding
resulting from such exercise.

(c)
Further Information. In the event the Stock Option is exercised, pursuant to the
foregoing provisions of this Section 8, by any person other than the Participant
due to the death of the Participant, such notice shall also be accompanied by
appropriate proof of the right of such person to exercise the Stock Option. The
notice so required shall be given by personal delivery to the Secretary of the
Company or by registered or certified mail, addressed to the Company, Attn:
Secretary, at 6100 North Western Avenue, Oklahoma City, Oklahoma 73118, and it
shall be deemed to have been given when it is so personally delivered or when it
is deposited in the United States mail in an envelope addressed to the Company,
as aforesaid, properly stamped for delivery as a registered or certified letter.

7.
Acceleration of Stock Option Upon Fundamental Transaction or Change of Control.
In accordance with the terms of the Plan, any unvested Stock Options subject to
this Agreement shall become fully exercisable upon the closing of a Fundamental
Transaction or Change of Control.

8.
Participant Misconduct; Compensation Recovery.

(a)
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including material violations of the Founder
Separation and Services Agreement effective January 29, 2013 between the
Participant and the Company (the “Separation Agreement”), surviving terms of the
employment agreement between the Participant and the Company, confidentiality or
other proprietary matters, in each case that have not been cured within a
reasonable period following notice) or any activity of a Participant in
competition with the business of the Company or any Subsidiary or Affiliated
Entity not otherwise permitted by the Separation Agreement which has not been
cured following notice, the Stock Options may be cancelled, in whole or in part,
whether or not vested. The determination of whether a Participant has violated
the Separation Agreement or otherwise engaged in serious misconduct or any
activity in competition with the business of the Company or any Subsidiary or
Affiliated Entity shall be determined by the Committee in good faith. This
Section 8 shall have no effect and be deleted from this Agreement following a
Change of Control.







--------------------------------------------------------------------------------





(b)
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover shares of the
Company’s common stock received by the Participant pursuant to the exercise of a
Stock Option granted under this Award.



9.
Securities Law Restrictions. The Stock Option shall be exercised and Stock
issued only upon compliance with the Securities Act of 1933, as amended (the
"Act"), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect. The Participant acknowledges that any stock certificate
representing Stock purchased under such circumstances will be issued with a
restricted securities legend.



10.
Payment of Withholding Taxes. A Participant must pay the amount of taxes
required to be withheld by law upon the exercise of the Stock Option in cash or
by instructing the Company to withhold a number of shares from such exercise
having a Fair Market Value as of the day of exercise equal to the amount of the
withholding taxes due to the Company.



11.
Notices. All notices or other communications relating to the Plan and this
Option Agreement as it relates to the Participant shall be in electronic or
written form. If in writing, such notices shall be deemed to have been made (a)
if personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company, or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as otherwise specified pursuant
to and in accordance with the Committee’s applicable administrative procedures.



12.
Amendments. This Option Agreement may be amended by a written agreement signed
by the Company and the Participant; provided, that the Committee may modify the
terms of this Option Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.



13.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns, subject to the limitations on transferability of Section
4 and except as may be limited by the Plan and (ii) governed and construed under
the laws of the State of Oklahoma.

14.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

15.
Counterparts; Entire Agreement. This Option Agreement may be accepted by the
required form of acceptance established by the Committee pursuant to the Notice,
which may include deemed acceptance. If execution of the Notice is the required
form of acceptance established by the Committee, then such execution may be in
any number of identical counterparts, each of which shall be deemed an original
for all purposes, but all of which taken together shall form but one agreement.
This Option Agreement, together with the Notice, shall constitute the entire
agreement between the parties.







--------------------------------------------------------------------------------



 
 Notice of Grant of Award
 and Award Agreement
Chesapeake Energy Corporation
ID: 73-1395733
6100 N. Western Avenue
Oklahoma City, OK 73118
 
 
AUBREY McCLENDON
Post Office Box 18756
OKLAHOMA CITY, OK United States 73154
Option Number: 00138671
Plan: 2005
ID: 010106

 
Effective 1/29/2013, you have been granted a(n) Non-Qualified Stock Option to
buy 456,085 shares of Chesapeake Energy Corporation (the Company) stock at
$18.9700 per share.
The total option price of the shares granted is $8,651,932.45.
Shares in each period will become fully vested on the date shown.
Shares
 
Vest Type
 
Full Vest
 
Expiration
152,029
 
On Vest Date
 
1/29/2014
 
1/29/2023
152,028
 
On Vest Date
 
1/29/2015
 
1/29/2023
152,029
 
On Vest Date
 
1/29/2016
 
1/29/2023






--------------------------------------------------------------------------------



By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

--------------------------------------------------------------------------------





/s/ James R. Webb
 
Chesapeake Energy Corporation
 
 
 
/s/ Aubrey K. McClendon
 
AUBREY McCLENDON
 













